MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-11-01106-CV

                             MICHAEL WEBB, Appellant

                                            V.

               AMERICAN EXPRESS CENTURION BANK, Appellee

Appeal from the County Civil Court at Law No. 4 of Harris County. (Tr. Ct. No. 985259).

TO THE COUNTY CIVIL COURT AT LAW NO. 4 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 7th day of April 2015, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:

                    After inspecting the record of the court below, the Court
             holds that it lacks subject-matter jurisdiction over this appeal.
             Accordingly, the Court dismisses the appeal.

                    The Court orders that the appellant, Michael Webb, pay
             all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered April 7, 2015.

              Panel consists of Justices Jennings, Higley, and Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




April 17, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT